         Case 8:20-cv-01861-TMD Document 18 Filed 09/21/21 Page 1 of 12



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Southern Division

JOE T., JR.,                               *
                                           *
           Plaintiff,                      *
                                           *                  Civil No. TMD 20-1861
           v.                              *
                                           *
                                           *
KILOLO KIJAKAZI,                           *
Acting Commissioner of Social Security,    *
                                           *
                       1
           Defendant.                      *
                                     ************

                  MEMORANDUM OPINION GRANTING PLAINTIFF’S
                     ALTERNATIVE MOTION FOR REMAND

       Plaintiff Joe T., Jr., seeks judicial review under 42 U.S.C. § 405(g) of a final decision of

the Acting Commissioner of Social Security (“Defendant” or the “Commissioner”) denying his

application for disability insurance benefits under Title II of the Social Security Act. Before the

Court are Plaintiff’s Motion for Summary Judgment and alternative motion for remand (ECF No.

16) and Defendant’s Motion for Summary Judgment (ECF No. 17).2 Plaintiff contends that the

administrative record does not contain substantial evidence to support the Commissioner’s

decision that he is not disabled. No hearing is necessary. L.R. 105.6. For the reasons that

follow, Plaintiff’s alternative motion for remand (ECF No. 16) is GRANTED.



1
  On July 9, 2021, Kilolo Kijakazi became the Acting Commissioner of Social Security. She is,
therefore, substituted as Defendant in this matter. See 42 U.S.C. § 405(g); Fed. R. Civ. P. 25(d).
2
  The Fourth Circuit has noted that, “in social security cases, we often use summary judgment as
a procedural means to place the district court in position to fulfill its appellate function, not as a
device to avoid nontriable issues under usual Federal Rule of Civil Procedure 56 standards.”
Walls v. Barnhart, 296 F.3d 287, 289 n.2 (4th Cir. 2002). For example, “the denial of summary
judgment accompanied by a remand to the Commissioner results in a judgment under sentence
four of 42 U.S.C. § 405(g), which is immediately appealable.” Id.
        Case 8:20-cv-01861-TMD Document 18 Filed 09/21/21 Page 2 of 12



                                                I

                                         Background

       Following remand by the Appeals Council, Administrative Law Judge (“ALJ”) Raghav

Kotval held a supplemental hearing on December 10, 2019, in Washington, D.C., where Plaintiff

and a vocational expert (“VE”) testified. R. at 32-54. The ALJ thereafter found on January 16,

2020, that Plaintiff was not disabled from his amended alleged onset date of disability of

February 20, 2017, through the date last insured of September 30, 2017. R. at 12-31. In so

finding, the ALJ found that Plaintiff had not engaged in substantial, gainful activity during the

period from February 20, 2017, through September 30, 2017, and that he had, through the date

last insured, severe impairments, including affective disorder. R. at 17-18. He did not, however,

have, through the date last insured, an impairment or combination of impairments that met or

medically equaled the severity of one of the impairments listed in 20 C.F.R. pt. 404, subpt. P,

app. 1. R. at 18-20. In comparing the severity of Plaintiff’s mental impairment to the listed

impairments, the ALJ found that Plaintiff had a moderate limitation in concentrating, persisting,

or maintaining pace. R. at 19.

       The ALJ then found that, through the date last insured, Plaintiff had the residual

functional capacity (“RFC”)

       to lift, carry, push, and pull 20 pounds occasionally and 10 pounds frequently, sit
       for 6 hours in an 8-hour workday, and stand and walk for 6 hours in an 8-hour
       workday. [Plaintiff] could only occasionally climb ramps and stairs, balance,
       stoop, kneel, crouch, and crawl. He could never climb ropes, ladders, or
       scaffolds. [Plaintiff] could occasionally push, pull, and operate foot controls
       bilaterally. He was limited to simple, routine tasks, not at a production pace,
       performed in two-hour increments following which he would need a break of
       10-15 minutes. That break can be accommodated during normal work breaks.
       [Plaintiff] could only occasionally adjust to changes in workplace settings[.]




                                               2
         Case 8:20-cv-01861-TMD Document 18 Filed 09/21/21 Page 3 of 12



R. at 20 (citing 20 C.F.R. § 404.1567(b)).3 In light of this RFC and the VE’s testimony, the ALJ

found that, although Plaintiff could not perform his past relevant work as a psychiatric aide

through the date last insured, he could perform other work in the national economy, such as a

merchandise marker, storage facility rental clerk, or router. R. at 24-25. The ALJ thus found

that Plaintiff was not disabled from February 20, 2017, through September 30, 2017. R. at 26.

       After the Appeals Council denied Plaintiff’s request for review, Plaintiff filed on June 18,

2020, a complaint in this Court seeking review of the Commissioner’s decision. Upon the

parties’ consent, this case was transferred to a United States Magistrate Judge for final

disposition and entry of judgment. The case then was reassigned to the undersigned. The parties

have briefed the issues, and the matter is now fully submitted.

                                                 II

                        Disability Determinations and Burden of Proof

       The Social Security Act defines a disability as the inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment that can

be expected to result in death or that has lasted or can be expected to last for a continuous period

of not less than twelve months.         42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R.

§§ 404.1505, 416.905. A claimant has a disability when the claimant is “not only unable to do

his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists . . . in significant numbers either in the




3
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds.” 20 C.F.R. § 404.1567(b). “Even though the weight lifted
may be very little, a job is in this category when it requires a good deal of walking or standing, or
when it involves sitting most of the time with some pushing and pulling of arm or leg controls.”
Id.
                                                 3
         Case 8:20-cv-01861-TMD Document 18 Filed 09/21/21 Page 4 of 12



region where such individual lives or in several regions of the country.”               42 U.S.C.

§§ 423(d)(2)(A), 1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social

Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. §§ 404.1520, 416.920; see Barnhart v. Thomas, 540 U.S. 20, 24-25, 124

S. Ct. 376, 379-80 (2003). “If at any step a finding of disability or nondisability can be made,

the [Commissioner] will not review the claim further.” Thomas, 540 U.S. at 24, 124 S. Ct. at

379; see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant has the burden of production

and proof at steps one through four. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 107 S. Ct.

2287, 2294 n.5 (1987); Radford v. Colvin, 734 F.3d 288, 291 (4th Cir. 2013).

       First, the Commissioner will consider a claimant’s work activity. If the claimant is

engaged in substantial gainful activity, then the claimant is not disabled.             20 C.F.R.

§§ 404.1520(a)(4)(i), 416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see whether the claimant has a “severe” impairment, i.e., an impairment or combination

of impairments that significantly limits the claimant’s physical or mental ability to do basic work

activities. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995); see 20 C.F.R. §§ 404.1520(c),

404.1522(a), 416.920(c), 416.922(a).4




4
  The ability to do basic work activities is defined as “the abilities and aptitudes necessary to do
most jobs.” 20 C.F.R. §§ 404.1522(b), 416.922(b). These abilities and aptitudes include
(1) physical functions such as walking, standing, sitting, lifting, pushing, pulling, reaching,
carrying, or handling; (2) capacities for seeing, hearing, and speaking; (3) understanding,
carrying out, and remembering simple instructions; (4) use of judgment; (5) responding
appropriately to supervision, co-workers, and usual work situations; and (6) dealing with changes
in a routine work setting. Id. §§ 404.1522(b)(1)-(6), 416.922(b)(1)-(6); see Yuckert, 482 U.S. at
141, 107 S. Ct. at 2291.
                                                 4
        Case 8:20-cv-01861-TMD Document 18 Filed 09/21/21 Page 5 of 12



       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,

regardless of age, education, and work experience.           20 C.F.R. §§ 404.1520(a)(4)(iii),

404.1520(d), 416.920(a)(4)(iii), 416.920(d); see Radford, 734 F.3d at 293.

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to

determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work.        20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(4),

416.920(a)(4)(iv), 416.945(a)(4). RFC is a measurement of the most a claimant can do despite

his or her limitations. Hines v. Barnhart, 453 F.3d 559, 562 (4th Cir. 2006); see 20 C.F.R.

§§ 404.1545(a)(1), 416.945(a)(1).    The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a

consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.”            20 C.F.R.

§§ 404.1545(a)(3), 416.945(a)(3). The Commissioner also will consider certain non-medical

evidence and other evidence listed in the regulations. See id. If a claimant retains the RFC to

perform past relevant work, then the claimant is not disabled.        Id. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in step four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at step four, age,



                                               5
           Case 8:20-cv-01861-TMD Document 18 Filed 09/21/21 Page 6 of 12



education, and work experience. See Hancock v. Astrue, 667 F.3d 470, 472-73 (4th Cir. 2012).

The Commissioner must prove not only that the claimant’s RFC will allow the claimant to make

an adjustment to other work, but also that the other work exists in significant numbers in the

national economy.        See Walls, 296 F.3d at 290; 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists in significant

numbers in the national economy, then the Commissioner will find that the claimant is not

disabled. If the claimant cannot make an adjustment to other work, then the Commissioner will

find that the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).

                                                 III

                                 Substantial Evidence Standard

          The Court reviews an ALJ’s decision to determine whether the ALJ applied the correct

legal standards and whether the factual findings are supported by substantial evidence. See

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). In other words, the issue before the Court “is

not whether [Plaintiff] is disabled, but whether the ALJ’s finding that [Plaintiff] is not disabled is

supported by substantial evidence and was reached based upon a correct application of the

relevant law.” Id. The Court’s review is deferential, as “[t]he findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be conclusive.” 42

U.S.C. § 405(g). Under this standard, substantial evidence is less than a preponderance but is

enough that a reasonable mind would find it adequate to support the Commissioner’s conclusion.

See Hancock, 667 F.3d at 472; see also Biestek v. Berryhill, 587 U.S. ___, 139 S. Ct. 1148, 1154

(2019).

          In evaluating the evidence in an appeal of a denial of benefits, the court does “not

conduct a de novo review of the evidence,” Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir.



                                                  6
        Case 8:20-cv-01861-TMD Document 18 Filed 09/21/21 Page 7 of 12



1986), or undertake to reweigh conflicting evidence, make credibility determinations, or

substitute its judgment for that of the Commissioner. Hancock, 667 F.3d at 472. Rather, “[t]he

duty to resolve conflicts in the evidence rests with the ALJ, not with a reviewing court.” Smith v.

Chater, 99 F.3d 635, 638 (4th Cir. 1996). When conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the ALJ.

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam).

                                                IV

                                             Discussion

       Plaintiff contends that the ALJ erroneously assessed his RFC contrary to Social Security

Ruling5 (“SSR”) 96-8p, 1996 WL 374184 (July 2, 1996). Pl.’s Mem. Supp. Mot. Summ. J. 3-10,

ECF No. 16-1. Plaintiff maintains that the ALJ failed to perform properly a function-by-function

assessment of his ability to perform the physical and mental demands of work. Id. at 6. In

particular, he contends that, among other things, the ALJ “failed to provide any explanation of

what he meant by the term ‘production pace.’” Id. Plaintiff also argues that the ALJ erroneously

evaluated his subjective complaints. Id. at 10-16. For the reasons discussed below, the Court

remands this case for further proceedings.

       SSR 96-8p, 1996 WL 374184 (July 2, 1996), explains how adjudicators should assess

RFC and instructs that the RFC

       “assessment must first identify the individual’s functional limitations or
       restrictions and assess his or her work-related abilities on a function-by-function


5
   Social Security Rulings are “final opinions and orders and statements of policy and
interpretations” that the Social Security Administration has adopted. 20 C.F.R. § 402.35(b)(1).
Once published, these rulings are binding on all components of the Social Security
Administration. Heckler v. Edwards, 465 U.S. 870, 873 n.3, 104 S. Ct. 1532, 1534 n.3 (1984);
20 C.F.R. § 402.35(b)(1). “While they do not have the force of law, they are entitled to
deference unless they are clearly erroneous or inconsistent with the law.” Pass, 65 F.3d at 1204
n.3.
                                                 7
        Case 8:20-cv-01861-TMD Document 18 Filed 09/21/21 Page 8 of 12



       basis, including the functions” listed in the regulations. “Only after that may
       [residual functional capacity] be expressed in terms of the exertional levels of
       work, sedentary, light, medium, heavy, and very heavy.” The Ruling further
       explains that the residual functional capacity “assessment must include a narrative
       discussion describing how the evidence supports each conclusion, citing specific
       medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily
       activities, observations).”

Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (alteration in original) (footnote and

citations omitted). The Fourth Circuit has held, however, that a per se rule requiring remand

when the ALJ does not perform an explicit function-by-function analysis “is inappropriate given

that remand would prove futile in cases where the ALJ does not discuss functions that are

‘irrelevant or uncontested.’” Id. (quoting Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013)

(per curiam)). Rather, remand may be appropriate “where an ALJ fails to assess a claimant’s

capacity to perform relevant functions, despite contradictory evidence in the record, or where

other inadequacies in the ALJ’s analysis frustrate meaningful review.” Id. (quoting Cichocki,

729 F.3d at 177). The court in Mascio concluded that remand was appropriate because it was

“left to guess about how the ALJ arrived at his conclusions on [the claimant’s] ability to perform

relevant functions” because the ALJ had “said nothing about [the claimant’s] ability to perform

them for a full workday,” despite conflicting evidence as to the claimant’s RFC that the ALJ did

not address. Id. at 637; see Monroe v. Colvin, 826 F.3d 176, 187-88 (4th Cir. 2016) (remanding

because ALJ erred in not determining claimant’s RFC using function-by-function analysis; ALJ

erroneously expressed claimant’s RFC first and then concluded that limitations caused by

claimant’s impairments were consistent with that RFC).

       The Fourth Circuit further held in Mascio that “an ALJ does not account ‘for a claimant’s

limitations in concentration, persistence, and pace by restricting the hypothetical question to

simple, routine tasks or unskilled work.’” Mascio, 780 F.3d at 638 (quoting Winschel v. Comm’r



                                                8
          Case 8:20-cv-01861-TMD Document 18 Filed 09/21/21 Page 9 of 12



of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011)). “[T]he ability to perform simple tasks

differs from the ability to stay on task. Only the latter limitation would account for a claimant’s

limitation in concentration, persistence, or pace.” Id. The court in Mascio remanded the case for

the ALJ to explain why the claimant’s moderate limitation in concentration, persistence, or pace

at step three did not translate into a limitation in the claimant’s RFC. Id. The Fourth Circuit,

however, “did not impose a categorical rule that requires an ALJ to always include moderate

limitations in concentration, persistence, or pace as a specific limitation in the RFC.” Shinaberry

v. Saul, 952 F.3d 113, 121 (4th Cir. 2020). Rather, when “medical evidence demonstrates that a

claimant can engage in simple, routine tasks or unskilled work despite limitations in

concentration, persistence, and pace, courts have concluded that limiting the hypothetical to

include only unskilled work sufficiently accounts for such limitations.” Id. (quoting Winschel,

631 F.3d at 1180).

         Here, the ALJ’s hypothetical to the VE and corresponding RFC assessment found that

Plaintiff could, among other things, perform simple, routine tasks but “not at a production pace.”

R. at 20, 50. The ALJ, however, “did not give [the Court] enough information to understand

what [the] terms [‘production pace’] mean.” Thomas v. Berryhill, 916 F.3d 307, 312 (4th Cir.

2019).    “That makes it difficult, if not impossible, for [the Court] to assess whether their

inclusion in [Plaintiff’s] RFC is supported by substantial evidence.” Id.; see Perry v. Berryhill,

765 F. App’x 869, 872-73 (4th Cir. 2019) (holding that ALJ’s failure to explain meaning of

“non-production oriented work setting” precluded meaningful review of ALJ’s conclusions);

Geneva W. v. Comm’r, Soc. Sec. Admin., Civil No. SAG-18-1812, 2019 WL 3254533, at *3 (D.

Md. July 19, 2019) (“[T]his Court cannot determine whether the ALJ’s findings were supported

by substantial evidence without an explanation of the terms ‘production pace or strict production



                                                9
        Case 8:20-cv-01861-TMD Document 18 Filed 09/21/21 Page 10 of 12



quotas.’”). “[E]ven if ‘the VE’s testimony does not evince any confusion about the terms of the

hypothetical, the Court has an independent duty to determine if the ALJ supported [his] findings

with substantial evidence.’” Taishika C. v. Saul, Civil No. DLB-19-1994, 2020 WL 2994487, at

*3 (D. Md. June 4, 2020) (quoting Geneva W., 2019 WL 3254533, at *3). Remand is warranted

“to allow the ALJ to clarify the RFC assessment and hypothetical to the VE, in order to establish

that the VE’s testimony constitutes substantial evidence supporting the ALJ’s conclusion.”

Geneva W., 2019 WL 3254533, at *3; see Alisa S. v. Saul, Civil No. TMD 19-1109, 2020 WL

2097689, at *5 (D. Md. May 1, 2020). Further,

       [w]hen a durational limitation is included, such limitations must consider that the
       normal 8-hour workday already includes breaks approximately every two (2)
       hours and provide further explanation as to how that restriction “adequately
       accounts for a moderate limitation in the ability to stay on task” or else it does not
       meet the Mascio requirements.

Capps v. Berryhill, Civil Action No. CBD-17-2438, 2018 WL 4616018, at *5 (D. Md. Sept. 26,

2018) (quoting Steele v. Comm’r, Soc. Sec., No. MJG-15-1725, 2016 WL 1427014, at *4 (D.

Md. Apr. 11, 2016)); see Jody R-S. v. Berryhill, Civil No. TJS-18-1715, 2019 WL 1493364, at

*3 (D. Md. Apr. 3, 2019). “On remand, the ALJ will need to establish for how long, and under

what conditions, [Plaintiff] is able ‘to focus [his] attention on work activities and stay on task at a

sustained rate.’” Thomas, 916 F.3d at 312 n.5 (quoting 20 C.F.R. pt. 404, subpt. P, app. 1

§ 12.00E(3)).

       The ALJ also failed to explain how, despite Plaintiff’s moderate limitation in

concentrating, persisting, or maintaining pace, he could be productive or remain on task for at

least 90% of an eight-hour workday. See Lanigan v. Berryhill, 865 F.3d 558, 563 (7th Cir. 2017)

(remanding because, inter alia, ALJ did not build accurate and logical bridge between claimant’s

moderate difficulties in various functional areas and ALJ’s finding that claimant would not be off



                                                  10
        Case 8:20-cv-01861-TMD Document 18 Filed 09/21/21 Page 11 of 12



task more than 10% of workday); McLaughlin v. Colvin, 200 F. Supp. 3d 591, 602 (D. Md.

2016) (remanding because ALJ’s decision failed to explain how, despite claimant’s moderate

difficulties in maintaining concentration, persistence, or pace, she could remain productive for at

least 85% of workday, in light of VE’s testimony that individual “off task” more than 15% of

workday because of need to take unscheduled breaks could not perform any work). “Notably, it

appears the ALJ disregarded testimony from the VE about a person with limitations in

concentration, persistence, and pace.” Winsted v. Berryhill, 923 F.3d 472, 477 (7th Cir. 2019).

The VE testified that no competitive employment would be available to an individual who would

be off task more than 10% in an eight-hour workday or absent from work more than once a

month. R. at 51. “But the ALJ failed to incorporate this opinion anywhere in the RFC, leaving

the RFC altogether uninformed by considerations of off-task time or unplanned leave.” Crump

v. Saul, 932 F.3d 567, 570 (7th Cir. 2019).

       In short, “a proper RFC analysis has three components: (1) evidence, (2) logical

explanation, and (3) conclusion. The second component, the ALJ’s logical explanation, is just as

important as the other two.” Thomas, 916 F.3d at 311. The ALJ “must both identify evidence

that supports his conclusion and ‘build an accurate and logical bridge from [that] evidence to his

conclusion.’” Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018) (alteration in original)

(quoting Monroe, 826 F.3d at 189). An ALJ’s failure to do so constitutes reversible error. Lewis

v. Berryhill, 858 F.3d 858, 868 (4th Cir. 2017). Because “meaningful review is frustrated when

an ALJ goes straight from listing evidence to stating a conclusion,” the Court remands this case

for further proceedings. Thomas, 916 F.3d at 311 (citing Woods, 888 F.3d at 694).

       Because the Court remands this case on other grounds, the Court need not address

Plaintiff’s remaining arguments. In any event, the ALJ also should address these other issues



                                                11
        Case 8:20-cv-01861-TMD Document 18 Filed 09/21/21 Page 12 of 12



raised by Plaintiff. See Tanner v. Comm’r of Soc. Sec., 602 F. App’x 95, 98 n.* (4th Cir. 2015)

(per curiam) (“The Social Security Administration’s Hearings, Appeals, and Litigation Law

Manual ‘HALLEX’ notes that the Appeals Council will vacate the entire prior decision of an

administrative law judge upon a court remand, and that the ALJ must consider de novo all

pertinent issues.”).

                                                V

                                           Conclusion

        For the reasons stated above, Defendant’s Motion for Summary Judgment (ECF No. 17)

is DENIED. Plaintiff’s Motion for Summary Judgment (ECF No. 16) is DENIED. Plaintiff’s

alternative motion for remand (ECF No. 16) is GRANTED. Defendant’s final decision is

REVERSED under the fourth sentence of 42 U.S.C. § 405(g). This matter is REMANDED for

further proceedings consistent with this opinion. A separate order will issue.


Date: September 21, 2021                                           /s/
                                                     Thomas M. DiGirolamo
                                                     United States Magistrate Judge




                                                12
